 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 472 
In the House of Representatives, U. S.,

June 9, 2009
 
RESOLUTION 
Congratulating and saluting the seventieth anniversary of the Aircraft Owners and Pilots Association (AOPA) and their dedication to general aviation, safety and the important contribution general aviation provides to the United States. 
 
 
Whereas the Aircraft Owners and Pilots Association (AOPA) was formed 70 years ago, in May 1939, on the eve of World War II;  
Whereas the AOPA is committed to improving general aviation safety;  
Whereas the AOPA created the AOPA Air Safety Foundation, the only organization dedicated solely to that end, nearly 60 years ago;  
Whereas the AOPA represents more than 415,000 members, or 7 out of every 10 pilots in the United States;  
Whereas the AOPA has, for 7 decades, provided those pilots with education, information, and advocacy at all levels of government;  
Whereas the AOPA was among the earliest proponents of civilian use of the Global Positioning Satellite System, setting the stage for development of the Next Generation Air Transportation System;  
Whereas the AOPA was a leading advocate of the General Aviation Revitalization Act of 1994, which led to the recovery of the United States general aviation light aircraft manufacturing industry, a major United States export and a plus on the trade balance sheet;  
Whereas the AOPA has developed and maintained close working relationships with agencies of the Federal Government, especially the Department of Transportation, the Department of Homeland Security, the Federal Aviation Administration, and the Transportation Security Administration; and  
Whereas those relationships have allowed the public and private sectors to address various issues of legitimate concern to the Federal government in ways that impose the least possible burden on general aviation pilots and aircraft owners: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates and salutes the Aircraft Owners and Pilots Association (AOPA) for celebrating its 70th anniversary;  
(2)commends the AOPA for creating the AOPA Air Safety Foundation nearly 60 years ago to improve general aviation safety;  
(3)commends the AOPA for helping lead the recovery of the United States general aviation light aircraft manufacturing industry; and  
(4)commends the AOPA for setting the stage for development of the Next Generation Air Transportation System.  
 
Lorraine C. Miller,Clerk.
